     Case 2:14-cr-00260-JAD-EJY Document 174 Filed 03/11/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4    UNITED STATES OF AMERICA,                              Case No. 2:14-cr-00260-JAD-EJY
 5                  Plaintiff,
 6          v.                                                            ORDER

 7    ALBERT FRANCIS PLANELLS, et al.
 8                  Defendants.
 9

10          Before the Court is Defendant Kenneth Roy Taraldsen’s Motion for Relief, which he filed
11   pro se. ECF No. 173. Local Rule LR IA 11-6(a) provides that “a party who has appeared by attorney
12   cannot while so represented appear or act in the case. This means that once an attorney makes an
13   appearance on behalf of a party, that party may not personally file a document with the court; all
14   filings must thereafter be made by the attorney.” The Court’s docket shows that Defendant
15   Taraldsen is represented by counsel. Thus, Defendant’s pro se Motion for Relief is improper and
16   must be stricken.
17          Accordingly,
18          IT IS HEREBY ORDERED that Plaintiff’s Motion for Relief (ECF No. 173) is STRUCK
19   from the record.
20

21
                                                 ELAYNA J. YOUCHAH
22                                               UNITED STATES MAGISTRATE JUDGE
23                                                Dated: March 11, 2021
24

25

26

27

28
                                                    1
